                      EXHIBIT 2




Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 1 of 18
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 FOOD LION, LLC AND MARYLAND
 AND VIRGINIA MILK PRODUCERS
 COOPERATIVE ASSOCIATION, INC.

                Plaintiffs,
                                                      Case No. 1:20-cv-00442 (CCE)
        v.

 DAIRY FARMERS OF AMERICA, INC.,

                Defendant.



     DEFENDANT DAIRY FARMERS OF AMERICA, INC.’S RESPONSES AND
   OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
               PURSUANT TO COURT’S JUNE 10, 2020 ORDER
       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendant Dairy

Farmers of America, Inc. (“DFA”), through its counsel, hereby objects and responds to

Plaintiffs’ First Set of Requests for Production Pursuant to Court’s June 10, 2020, Order, dated

June 17, 2020. The following Objections and Responses are made expressly without in any way

waiving or intending to waive, but, to the contrary, preserving and intending to preserve: (a) All

questions as to the competence, relevance, materiality, privilege, admissibility as evidence, or

use for any purpose of the requested information, in any aspect of this or any other action; (b)

The right to object on any ground to the use of any such information, in any aspect of this or any

other action; (c) The right to object, at any time, to a demand for any further response to this or

any other Request; and (d) The right at any time to revise, supplement, correct, amend, or clarify

these Objections and Responses and in particular to do so after DFA has gained a greater

understanding of those legacy Dean documents and data acquired in the Asset Sale, or Plaintiffs

have clarified any ambiguous terms or Requests.

                                                  1



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 2 of 18
                               OBJECTIONS TO DEFINITIONS

       1.      DFA objects to Plaintiffs’ definition of “Dairy Farmers of America, Inc.,” “DFA,”

“Defendant,” “You,” and “Your” on the grounds that it is overbroad, requests made pursuant to

such a definition would seek information that is neither relevant nor proportional to the litigation,

and responses to such requests would be unduly burdensome. DFA further objects to Plaintiffs’

definition on the basis that such a definition would require DFA to search for and produce

documents not in its possession, custody, care or control. DFA construes this definition to mean

DFA’s corporate headquarters in Kansas City, KS, and its regional office in Knoxville, TN.

       2.      DFA objects to Plaintiffs’ definition of “Dean” on the grounds that it is

overbroad, requests made pursuant to such a definition would seek information that is neither

relevant nor proportional to the litigation, and responses to such requests would be unduly

burdensome. DFA further objects to Plaintiffs’ definition on the basis that such a definition

would require DFA to search for and produce documents not in its possession, custody, or

control. DFA construes this definition to mean those assets of Dean which it has acquired.

       3.      DFA objects to Plaintiffs’ definition of “Kroger” on the basis that the definition is

overbroad, requests made pursuant to such a definition would seek information that is neither

relevant nor proportional to the litigation, and responses to such requests would be unduly

burdensome. DFA further objects to Plaintiffs’ definition in that it assumes knowledge of a non-

party’s corporate structure and internal organization, which DFA does not know, and imposes

obligations outside of the Federal Rules of Civil Procedure. DFA shall construe “Kroger” to as it

understands the entity in DFA’s ordinary course of business.

       4.      DFA objects to Plaintiffs’ definition of “Asset Sale” on the basis that it seeks to

incorporate any information or broaden the definition of the Asset Sale beyond reference to the
                                                 2



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 3 of 18
transaction that occurred between Dean and DFA consummated on May 1, 2020. DFA objects

to the definition of “Asset Sale” to the extent it is used to seek information and documents

outside the Relevant Geographic Region, the relevant time period, claims and defenses in the

litigation, and/or beyond the scope of discovery under the Federal Rules of Procedure. DFA’s

use of the term “Asset Sale” does not concede that all information related to the Asset Sale is

relevant to the litigation (e.g., assets outside of the Relevant Area).

       5.      DFA objects to the Plaintiffs’ definition of the term “bid” on the basis that the

definition includes “any information…without limitation,” on the grounds that the definition is

vague, ambiguous, and subject to multiple interpretations. DFA further objects to Plaintiffs’

definition to the extent it is overbroad, requests made pursuant to such a definition would seek

information that is neither relevant nor proportional to the litigation, and responses to such

requests would be unduly burdensome. DFA further objects to the definition to the “bid” as it is

substantially broader than the term “bid” as used in the ordinary course and purports to require

DFA to prepare information not kept in the ordinary course of business. DFA shall respond

using the term “bid” as it is defined in the ordinary course of business.

       6.      DFA objects to the Plaintiffs’ definition of “processed fluid milk” as vague,

ambiguous, and subject to multiple interpretations. Plaintiffs’ definition refers to Paragraphs 10

and 17 of their May 19, 2020 Complaint. However, Paragraph 10 refers to the “processed milk

market” and does not define “processed fluid milk.” Further, Paragraph 17 consists of assertions

about the elasticity of the fluid milk market and “cultural and taste” preferences, but does not

define what fluid milk is. DFA shall understand and use the term “processed fluid milk” to mean

fluid milk from cows processed for human consumption as liquid milk, excluding, for example,




                                                   3



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 4 of 18
aseptic and ESL milk, cream, yogurt, sour cream, cheese, butter, and other milk-derived food

products.

       7.      DFA objects to the Plaintiffs’ definition of “raw milk” as vague, ambiguous, and

subject to multiple interpretations. Plaintiffs’ definition refers to Paragraphs 9 and 12-13 of the

Complaint, filed May 19, 2020, and includes information outside the definition of raw milk.

DFA shall use and understand the term “raw milk” to mean the Grade A milk of cows before

pasteurization or other processing.

       8.      DFA objects to Plaintiffs’ definition of “relevant geographic region” as vague,

ambiguous, and subject to multiple interpretations. Plaintiffs’ definition refers to Paragraph 21

of their May 19, 2020 Complaint; however, Paragraph 21 defines “relevant geographic market,”

not “relevant geographic region.” DFA further objects to Plaintiffs’ definition on the basis that it

purports to require to DFA to define the term, which is not DFA’s responsibility as Defendant.

For purposes of its response to these Requests, DFA shall use and understand “relevant

geographic region” to mean the states of North Carolina and South Carolina, as Plaintiffs have

defined the term.

       9.      DFA objects to Plaintiffs’ definition of “Side Note” on the basis that it is vague,

ambiguous, subject to multiple interpretations, or mischaracterizes a valid promissory note

between DFA and Dean. Plaintiffs’ definition incorporates the web address of

https://ir.deanfoods.com/node/23006/html, which is no longer a viable link. DFA further objects

to Plaintiffs’ definition to the extent it includes “all related addendums, amendments,

supplements, or extensions” on the basis that requests made pursuant to such a definition would

seek information that is neither relevant nor proportional to the litigation, and responses thereto

would be unduly burdensome. For purposes of its responses, DFA shall use “Side Note” to refer



                                                 4



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 5 of 18
to the promissory note entered between Dean Foods Company and DFA in 2001 with an original

principal amount of $40 million. DFA’s use of the term shall not be considered agreement or

concession to Plaintiffs’ mischaracterizations of the agreement.

        10.    DFA objects to Plaintiffs’ definition of “communication” and “communicated” on

the basis that such definition is overbroad, requests made pursuant to such a definition would

seek information that is neither relevant nor proportional to the litigation, and responses to such

requests would be unduly burdensome. DFA further objects to the definition of

“communication” and “communicated” to the extent such definition seeks to impose burdens on

DFA to create documents or other discoverable information not created in the ordinary course of

business. DFA further objects to Plaintiffs’ definition to the extent such definition seeks

information outside the bounds of the Federal Rules of Civil Procedure.

        11.    DFA objects to Plaintiffs’ definitions of “including” to the extent such definition

is to mean “including, but not limited to” or “including without limitation” as these phrases

render Plaintiffs’ Requests using the defined term vague, ambiguous, and subject to multiple

interpretations. DFA further objects to Plaintiffs’ definition on the basis that requests made

pursuant to such a definition would seek information that is neither relevant nor proportional to

the litigation, and responses thereto would be unduly burdensome. DFA further objects to

Plaintiffs’ definition to the extent such definition seeks information outside DFA’s possession,

custody, care or control. DFA shall construe the term within the ordinary understanding of the

word.

        12.    DFA objects to Plaintiffs’ definition of “concerning,” “relating to,” “referring to,”

“regarding,” or “with respect to” to the extent such definition is to mean “including without

limitation” as this phrase renders Requests using the defined term vague, ambiguous, and subject



                                                 5



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 6 of 18
to multiple interpretations. DFA further objects to Plaintiffs’ definition on the basis that requests

made pursuant to such a definition would seek information that is neither relevant nor

proportional to the litigation, and responses thereto would be unduly burdensome. DFA further

objects to Plaintiffs’ definition to the extent such definition seeks information outside DFA’s

possession, custody, care or control. DFA shall construe the term within the ordinary

understanding of the word.



                               OBJECTIONS TO INSTRUCTIONS

       1.      DFA objects to Instruction No. 1 regarding the relevant time period as requests

made pursuant to this time period would seek information that is neither relevant nor

proportional to the litigation, and responses thereto would be unduly burdensome. The time

period extends beyond what even the U.S. Department of Justice sought in relation to its

investigation of DFA’s acquisition of certain Dean assets, in certain circumstances.

Accordingly, DFA limits its responses to January 1, 2018 to May 1, 2020.

       2.      DFA objects to Instruction No. 2 on the basis that it seeks to require DFA to

“organize[] and label[]” its responses to “correspond to the associated Request” as such a

requirement would impose obligations on DFA outside the bounds of the Federal Rules of Civil

Procedure. Fed. R. Civ. P. 34(b) also permits for the production of documents “as they are kept

in the usual course of business,” which DFA shall do.

       3.      DFA objects to Instruction No. 3 on the basis that it seeks to impose obligations

on DFA outside the bounds of the Federal Rules of Civil Procedure. DFA also objects to this

Instruction to the extent it seeks production of information that is protected from disclosure by




                                                  6



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 7 of 18
privilege or other doctrine. DFA shall produce documents in accordance with the Rules and the

parties’ agreed-upon ESI Protocol.

       4.      DFA objects to Instruction No. 4 on the basis that it seeks to impose obligations

on DFA outside the bounds of the Federal Rules of Civil Procedure and improperly limits DFA’s

choices as provided by the Rules. DFA will not produce all documents in native format, but will

produce documents in a reasonably useable form, as agreed to by the parties in the ESI Protocol.

DFA is available to discuss specific files and formats that it will produce in native format.

       5.      DFA objects to Instruction No. 5 on the basis that it seeks to impose obligations

on DFA outside the bounds of the Federal Rules of Civil Procedure and seeks to include

interrogatories by way of instruction by purporting to require DFA to provide information about

the sources of documents not in its care, custody, or control.

       6.      DFA objects to Instruction No. 6 on the basis that it seeks to impose obligations

on DFA outside the bounds of the Federal Rules of Civil Procedure and seeks to include

interrogatories by way of instruction by purporting to require DFA to state when and which

documents will become available in the future.

       7.      DFA objects to Instruction No. 8 on the basis that it seeks to impose obligations

on DFA outside the bounds of the Federal Rules of Civil Procedure.

       8.       DFA objects to Instruction No. 9 on the basis that it seeks to impose obligations

on DFA outside the bounds of the Federal Rules of Civil Procedure and/or any ESI agreement

entered into by the parties.

       9.       DFA objects to Instruction No. 10 on the basis that it seeks to impose obligations

on DFA outside the bounds of the Federal Rules of Civil Procedure and/or any ESI agreement

entered into by the parties.



                                                 7



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 8 of 18
                        OBJECTIONS TO REQUESTS FOR PRODUCTION

       Request No. 1: All documents previously produced by DFA or Dean to the U.S.
Department of Justice and/or state Attorneys General in connection with their
investigation(s) and review(s) of the Asset Sale, excluding any documents that relate
exclusively to milk processing plants outside of the relevant geographic region.

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which

DFA incorporates herein, DFA objects to Request No. 1 as overbroad because its geographic

limitation is insufficient and would not properly limit, for example, non-relevant raw milk sales

data, non-fluid milk products produced at Dean plants, materials related to the Sitts, et al. v.

Dairy Farmers of America, Inc., et al. litigation, compromise offers and settlement discussions

protected by Federal Rule of Evidence 408, or productions made to Attorneys General outside of

North and South Carolina. As such, the Request seeks documents and information irrelevant to

the claims and defenses of the litigation and seeking such documents exceeds the scope of Rule

26. DFA interprets this Request to exclude such materials. DFA further objects to this Request

on the basis that it seeks production of materials produced to the U.S. Department of Justice

(“DOJ”) from In re: Southeastern Milk Antitrust Litigation, which materials are publicly

available and/or equally available to Plaintiffs. DFA further objects to this Request on the basis

that it is duplicative, as it seeks (re)production of various data produced to the DOJ that are also

sought in Request No. 8. As the vast majority of the data produced to the DOJ is unrelated to the

claims and North and South Carolina, DFA interprets this Request to exclude all data produced

to the DOJ. DFA further objects to this Request on the basis that it purports to require DFA to

search for and produce documents not in its possession, custody, or control. DFA’s response

will be limited to information in DFA’s own files, excluding legacy Dean materials produced by

the Dean Estate to the DOJ as these documents were not among the Dean assets acquired by

DFA. Subject to and without waiving these objections, DFA will produce relevant, non-

                                                  8



     Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 9 of 18
privileged, non-duplicative documents relating to raw milk or fluid milk produced or sold in

North and South Carolina, which were produced to Department of Justice and/or state Attorneys

General in connection with their investigation(s) and review(s) of the Asset Sale.



       Request No. 2: All documents previously produced by DFA or Dean, as well as any
deposition transcripts or filings, in connection with the bankruptcy proceedings in In re:
Southern Foods Groups, LLC, et al., No. 19-36313 (Bankr. S.D. Tex.), excluding any
documents that relate exclusively to milk processing plants outside of the relevant
geographic region.

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which

DFA incorporates herein, DFA objects to Request No. 2 as overbroad and the Request seeks

documents and information irrelevant to the claims and defenses of the litigation. As noted in

response to Request 1, the assets of the former Dean Foods that DFA acquired in accordance

with the referenced bankruptcy proceedings produced numerous products other than fluid milk.

And the matters before the bankruptcy court extended to virtually all aspects of the former Dean

Foods’s business including union contracts, pension plans, and leases of buildings and other

assets. Such matters are well outside any relevance to this litigation, and seeking such

documents exceeds the scope of Rule 26. DFA interprets this Request to exclude such materials.

DFA further objects to this Request on the basis that it seeks documents that are publicly

available and/or equally available to Plaintiffs. DFA further objects to this Request to the extent

Plaintiffs seek redacted or sealed information that is not relevant to Plaintiffs claims and/or are

privileged and protected from disclosure. DFA further objects to this Request on the basis that it

purports to require DFA to search for and produce documents not in its possession, custody, or

control. DFA’s response will be limited to information in DFA’s own files, excluding legacy

Dean materials produced by the Dean Estate as part of the bankruptcy proceedings, as these



                                                  9



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 10 of 18
documents were not among the Dean assets acquired by DFA. Subject to and without waiving

these objections, DFA will produce non-public, relevant, non-privileged, non-duplicative

documents produced by DFA in connection with the bankruptcy proceedings in In re: Southern

Foods Groups, LLC, et al., No. 19-36313 (Bankr. S.D. Tex.), which relate to the purchase or sale

of raw milk in North and South Carolina and are not otherwise publicly available.



       Request No. 3: All communications between DFA on the one hand and any third
party on the other, including Dean, regarding potential antitrust or competition issues
associated with the Asset Sale, excluding any documents that relate exclusively to milk
processing plants outside of the relevant geographic region.

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which DFA

incorporates herein, DFA objects to Request No. 3 on the basis that it seeks “all” communications

as such a request is overbroad in that it seeks duplicative communications and communications

unrelated to processed fluid milk or raw milk. DFA will search the files of pre-merger DFA

custodians who are reasonably likely to have non-duplicative documents responsive to this

Request, and DFA will limit its response to documents related to processed fluid or raw milk.

DFA further objects to Request No. 3 as overbroad because its geographic limitation is insufficient

and the Request seeks documents and information irrelevant to the claims and defenses of the

litigation. As Plaintiffs well know, the Asset Sale was national in scale and contained data and

documents that have no relevance to the relevant geographic area or Plaintiffs’ claims, even when

excluding any documents that relate to non-relevant milk processing plants. Seeking such

documents exceeds the scope of Rule 26. Further, DFA objects to this Request on the basis that it

seeks compromise offers and settlement discussions protected by Federal Rule of Evidence 408.

DFA interprets this Request to exclude such materials. DFA further objects to Request No. 3 as

the phrase “competition issues” is ambiguous and subject to multiple interpretations. DFA

                                                10



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 11 of 18
construes the Request to seek documents relating to “antitrust and competition law issues.” DFA

further objects to Request No. 3 to the extent it seeks information that is protected by attorney-

client privilege, work product doctrine, the joint defense privilege, or any other applicable

protection. Subject to and without waiving these objections, DFA will search the files of persons

reasonably likely to have non-duplicative documents responsive to this Request and produce

relevant, non-privileged, non-duplicative communications, if any, relating to North and South

Carolina that are responsive to Plaintiffs’ Request.



       Request No. 4: All documents reflecting DFA’s actual or contemplated business
plans or analyses concerning or relating to the supply of raw or processed milk in the
relevant geographic region during the relevant time period.

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which

DFA incorporates herein, DFA objects to Request No. 4 on the basis that it seeks “all”

documents “concerning or relating to” the identified categories as such a request is overbroad in

that it seeks duplicative documents. DFA will search the files of DFA custodians who are

reasonably likely to have non-duplicative documents responsive to this Request. DFA further

objects to the Request No. 4 as vague as the term “processed milk” is undefined. DFA will

interpret “processed milk” to refer to “processed fluid milk.” Subject to and without waiving

these objections, DFA will search the files of DFA custodians who are reasonably likely to have

non-duplicative documents responsive to this Request and produce relevant, non-privileged, non-

duplicative documents reflecting DFA’s actual business plans or analyses, if any, for North and

South Carolina that are responsive to Plaintiffs’ Request.




                                                11



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 12 of 18
       Request No. 5: Without regard for the time period identified above, the Side Note
and any drafts, attachments, exhibits, supplements, modifications, or addendums thereto,
including but not limited to the “related milk supply agreements” between DFA and Dean.
See Dean Foods, FY 2019 Form 10-K, at 39 (Mar. 20, 2020).

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which

DFA incorporates herein, DFA objects to Request No. 5 as overbroad because it seeks drafts,

which, having already been rejected, are irrelevant. Subject to and without waiving these

objections, DFA will produce the promissory note and any attachments or exhibits, as well as

any implemented modifications or addendums thereto.



        Request No. 6: All contractual agreements concerning or relating to (1) the supply
of raw milk to a milk processing plant in the relevant geographic region, (2) the sale of
processed fluid milk from processing plants in the relevant geographic region to customers,
or (3) any national or overarching supply agreement between DFA and Kroger, which were
effective in the year prior to the Asset Sale or that will be effective following the Asset Sale.

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which

DFA incorporates herein, DFA objects to Request No. 6 as overbroad to the extent it seeks “all”

contractual agreements “concerning or relating to” the identified categories. DFA further objects

to this Request on the basis that it fails to specify with reasonable particularity the documents

sought. As phrased, this Request would cover every contract in any way related to any aspect of

raw milk supply and the sale of fluid milk, including, for example, farmer membership

agreements and hauling contracts. Such requests seek information that is neither relevant nor

proportional to the litigation, and responses thereto would be unduly burdensome. Further, in

Plaintiffs’ Motion for Expedited Discovery, Plaintiffs represented to the Court that they are only

seeking supply agreements. Thus, in light of Plaintiffs’ statements and the foregoing objections,

subject to and without waiving its objections, DFA will produce raw and fluid milk supply




                                                 12



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 13 of 18
agreements relating to North and South Carolina that were entered into or effective during the

relevant time period.



        Request No. 7: Documents sufficient to show any and all bids and/or proposals for
the supply of raw milk to a milk processing plant in the relevant geographic region, or the
sale of processed fluid milk from a plant in the relevant geographic region to a customer
during the relevant time period, including but not limited to the bid itself and information
concerning the bidders’ names and addresses, and the dates, specifications, and outcomes
of their bids.

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which

DFA incorporates herein, DFA objects to Request No. 7 to the extent it seeks “any and all bid

and/or proposals…including but not limited to the bid itself,” thereby rendering the Request

vague and confusing. DFA further objects to this Request on the basis that it purports to require

DFA to create documents or other discoverable information not created in the ordinary course of

business, as bid information is generally not kept in the manner requested by Plaintiffs. DFA

further objects to this Request because it seeks irrelevant information; Plaintiffs claim that

DFA’s acquisition of certain Dean assets foreclosed them from raw milk supply and fluid milk

purchases opportunities, and DFA’s bids to others have nothing to do with that claim. DFA

further objects to this Request to the extent it purports to require DFA to produce MDVA’s bids

to supply raw milk to legacy Dean plants on the basis that such information would be within the

possession, custody, care or control of MDVA and is therefore equally available to Plaintiffs. As

such, Plaintiffs’ Request seeks information that is not proportional to the needs of the case. DFA

further objects to this Request on the basis that it fails to specify with reasonable particularity the

documents sought. DFA further objects to Plaintiffs’ request for bids for “the sale of processed

fluid milk from a plant in the relevant geographic region” because this request seeks information

not related to the allegations in this case and is not proportional to the needs of the case.

                                                  13



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 14 of 18
Plaintiffs claim that DFA’s acquisition of certain Dean assets foreclosed them from raw milk

supply and fluid milk purchases opportunities, and the sale of processed milk out of the legacy

Dean plants is not relevant to those claims. Subject to and without waiving its objections, DFA

will produce bids and/or proposals for the supply of raw milk made to plants located in North

and South Carolina during the relevant period.



        Request No. 8: Structured Data sufficient to show the terms of any transactions
concerning or relating to the supply of raw milk to a milk processing plant in the relevant
geographic region, or the sale of processed fluid milk from a plant in the relevant
geographic region to a customer during the relevant time period. The data should include
fields mutually agreed upon by the parties after consultation, in good faith, to adequately
capture information pertinent to such transactions.

       RESPONSE: In addition to DFA’s Objections to Definitions and Instructions, which

DFA incorporates herein, DFA objects to Request No. 8 as overbroad to the extent it seeks “any”

transactions “concerning or relating to” the identified categories. As phrased, this Request would

cover every transaction in any way related to any aspect of raw milk supply and the sale of fluid

milk, much of which is neither relevant nor proportional to the litigation. As DFA is in the

business of marketing its members’ raw milk to processing plants, this Request seeks

information related to every aspect of DFA’s business, including hauling contracts or even IT

contracts, which are tied to DFA’s raw milk marketing business and, ultimately, relate to the

identified categories. Responses to this Request would be unduly burdensome. DFA further

objects to Plaintiffs’ addition of “the sale of processed fluid milk” to these revised Requests,

because this addition seeks information not related to the allegations in this case and is not

proportional to the needs of the case. Plaintiffs claim that DFA’s acquisition of certain Dean

assets foreclosed them from raw milk supply and fluid milk purchases opportunities, and the sale

of processed milk out of the legacy Dean plants is not relevant to those claims. Moreover, the

                                                 14



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 15 of 18
Court tasked Plaintiffs with narrowing their requests, not expanding them, as Plaintiffs have

attempted here. DFA further objects to this Request on the basis that it fails to specify with

reasonable particularity the information sought. Subject to and without waiving its objections,

DFA will produce its raw milk sales data relating to North and South Carolina for the relevant

time period.



DATED: July 17, 202                           Respectfully submitted,

                                              /s/ Amber L. McDonald_________
                                              Amber L. McDonald


                                              WOMBLE BOND DICKINSON (US) LLP

                                              James P. Cooney III
                                              N.C. State Bar No. 12140
                                              Sarah Motley Stone
                                              N.C. State Bar No. 34117
                                              WOMBLE BOND DICKINSON (US) LLP
                                              Charlotte, North Carolina 28202
                                              Phone: 704-331-4900
                                              Fax: 704-331-4955
                                              Jim.Cooney@wbd-us.com
                                              Sarah.Stone@wbd-us.com


                                              Brent F. Powell
                                              N.C. State Bar No. 41938
                                              One West Fourth Street
                                              Winston-Salem, North Carolina 27101
                                              Phone: 336-721-3600
                                              Fax: 336-721-3660
                                              Brent.Powell@wbd-us.com




                                                15



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 16 of 18
                               BAKER & MILLER PLLC

                               W. Todd Miller*
                               Amber L. McDonald*
                               2401 Pennsylvania Avenue N.W.
                               Suite 300
                               Washington, D.C. 20037
                               Phone: 202-663-7820
                               Fax: 202-663-7849
                               TMiller@bakerandmiller.com
                               AMcDonald@bakerandmiller.com


                               LATHAM & WATKINS LLP

                               Michael G. Egge*
                               555 Eleventh Street, NW
                               Washington, D.C. 20004-1304
                               Phone: 202-637-2285
                               Michael.Egge@lw.com

                               Attorneys for Dairy Farmers of America, Inc.


                               *By Special Appearance




                                 16



Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 17 of 18
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, I, Amber L. McDonald, have served the foregoing
DEFENDANT DAIRY FARMERS OF AMERICA, INC.’S RESPONSES AND
OBJECTIONS TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
PURSUANT TO COURT’S JUNE 10, 2020 ORDER upon the Plaintiffs in this lawsuit by
email at the e-mail addresses below:

 A. Todd Brown, Sr.                             Jason D. Evans
 Ryan G. Rich                                   Troutman Pepper Hamilton Sanders LLP
 Hunton Andrews Kurth LLP                       301 S. College Street, 34th Floor
 101 South Tryon St. Suite 3500                 Charlotte, NC 28202
 Charlotte, North Carolina 28280                jason.evans@troutman.com
 tbrown@huntonak.com
 rrich@huntonak.com                             James A. Lamberth
                                                Troutman Pepper Hamilton Sanders LLP
 Ryan P. Phair                                  600 Peachtree Street, NE, Suite 3000
 John S. Martin                                 Atlanta, GA 30308
 Kevin Hahm                                     james.lamberth@troutman.com
 Carter C. Simpson
 Hunton Andrews Kurth LLP
 2200 Pennsylvania Ave., NW
 Washington, DC 20037
 rphair@huntonak.com
 martinj@huntonak.com
 khahm@huntonak.com
 csimpson@huntonak.com



 DATED: July 17, 2020                       /s/ Amber L. McDonald_________




                                              17



    Case 1:20-cv-00442-CCE-JLW Document 56-2 Filed 09/08/20 Page 18 of 18
